Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130141912) in view of (Jin US 20180143482).

Regarding claim 1 Kim teaches a display device (fig. 6A) comprising: 
a display panel comprising a plurality of display pads (fig. 6A, 222-PD2, 224-PD2 [0044]) each extending in a first direction and arranged in a second direction crossing the first direction (fig. 6A); 
a main circuit board (fig. 1, 100); and a flexible circuit board ([0041] The flexible circuit board 200 is coupled on one surface of the main circuit board 100. The flexible circuit board 200 electrically connects the power input pad VIP and the power receiving pad VRP) comprising: 
board pads connected to the display pads (fig. 1-2 also fig. 6A); and 
a floating pattern (fig. 3, LVIP+LSIP) spaced apart from the board pads (fig. 3,222-PD1), the floating pattern connected to the display panel by an [[anisotropic]] conductive film (fig. 3, CM [0054), wherein at least a portion of the floating pattern does not overlap with the CF (fig. 3, Right and left edges of LVIP+LSIP does not overlap MC) in plan view.

Kim is silent on anisotropic conductive film.
However, Jin teaches anisotropic conductive film ([0053]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Jin so that it may include anisotropic conductive film.
The motivation is to provide a display panel with few bezel sections, improving strength in a curved part or adhesion between substrates.

Regarding claim 2 Kim teaches a dummy pattern, the dummy pattern (fig. 3, item 102) connected to the floating pattern (fig. 3, LVIP+LSIP), and the floating pattern has a length in the first direction, which is greater than a length of the dummy pattern in the first direction (fig. 3).

Regarding claim 10 Kim teaches wherein the floating pattern comprises: a first pattern extending (fig. 3, LVIP) in the first direction; a second pattern (fig. 3, LSIP) spaced apart from the first pattern in the first direction and the second direction; and a third pattern (fig. 3, that is connecting LVIP to LSIP) connecting the first pattern and the second pattern.

Regarding claim 12 Kim in view of Jin teaches wherein the display panel and the flexible circuit board are connected by an anisotropic conductive film (fig. 3) (ACF), and wherein at least a portion of the floating pattern does not overlap (fig. 3, Right and left edges of LVIP+LSIP does not overlap MC) with the ACF (Jin: [0053]) in a plan view.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20130141912).

Regarding claim 11 Kim teaches a display device (fig. 6A) comprising: 
a display panel comprising: a plurality of display pads (fig. 6A, 222-PD2, 224-PD2 [0044]) each extending in a first direction and arranged in a second direction crossing the first direction (fig. 6A); and a dummy pattern (fig. 3, item 102) spaced apart from the display pads (fig. 3); 
a main circuit board ([0041]); and a flexible circuit board ([0041]) comprising: 
board pads connected to the display pads (fig. 1-2 also fig. 6A); and 
a floating pattern (fig. 3, LVIP+LSIP) connected to the dummy pattern (fig. 3, item 102), wherein the floating pattern has a length in the first direction, which is greater than a length of the dummy pattern in the first direction (fig. 3).

Regarding claim 20 Kim teaches wherein the floating pattern comprises: a first pattern extending (fig. 3, LVIP) in the first direction; a second pattern (fig. 3, LSIP) spaced apart from the first pattern in the first direction and the second direction; and a third pattern (fig. 3, that is connecting LVIP to LSIP) connecting the first pattern and the second pattern.

Allowable Subject Matter
Claims 3-9, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et. al US 20140049449 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625